Citation Nr: 0007956	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  95-08 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for multiple lipomas 
("lumps over the body").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1954, and from July 1958 to June 1976.  

This case was previously before the Board of Veterans' 
Appeals (Board) in May 1997, at which time it was remanded 
for additional development.  Subsequent to the May 1997 
remand, the Board, in a decision of August 1999, granted 
service connection for eczema and tinea corporis.  As part of 
that same decision, the Board remanded for additional 
development the issue of entitlement to service connection 
for multiple lipomas.  The case is now, once more, before the 
Board for appellate review.


FINDING OF FACT

The claim for service connection for multiple lipomas, 
claimed as "lumps over the body," is not supported by 
cognizable evidence showing that this disability was present 
in service, or is the result of any incident or incidents of 
the veteran's active service, including exposure to Agent 
Orange in the Republic of Vietnam.


CONCLUSION OF LAW

The claim for service connection for multiple lipomas, 
claimed as "lumps over the body," is not well grounded.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As to the issue of service connection for multiple lipomas, 
the threshold question which must be resolved is whether the 
veteran's claim is well grounded.  See 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  A well-grounded claim is a plausible 
claim, meaning a claim which appears to be meritorious.  See 
Murphy, 1 Vet. App. 81.  A mere allegation that a disability 
is service connected is not sufficient; the veteran must 
submit evidence in support of his claim which would "justify 
a belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1999) by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1999); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998).  Moreover, where a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service connected, 
even though there is no record of such disease during 
service:  chloracne or other acneiform disease consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, porphyria cutanea tarda, prostate cancer, 
acute and subacute peripheral neuropathy, respiratory cancers 
(i.e., cancers of the lung, bronchus, larynx, or trachea) or 
soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(a) 
(1999).  These diseases shall become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne, other acne disease consistent with chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy shall become manifest to a degree of 10 percent or 
more within a year, and respiratory cancers within 30 years, 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 U.S.C.A. § 1116 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.307(a)(6) (ii) (1999).  

Finally, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (1999).

In the present case, service medical records do not document 
the existence of a chronic skin disorder characterized by 
multiple lipomas.  While on service separation examination in 
January 1976, there was noted a single lipoma on the 
veteran's left flank, service connection is already in effect 
for that particular disability.  Indeed, the earliest 
clinical indication of the potential presence of multiple 
lipomas is revealed by a Department of Veterans Affairs (VA) 
Agent Orange examination in June 1989, approximately 13 years 
following the veteran's discharge, at which time the veteran 
received a diagnosis of multiple lipomatosis.

The Board observes that, in late July 1989, slightly more 
than one month following the aforementioned Agent Orange 
examination, the veteran was seen at a VA dermatology clinic 
for multiple "lumps" under the skin of his trunk and 
extremities.  However, an evaluation of the veteran's skin 
conducted at that time was "essentially negative."  Moreover, 
on VA dermatologic examinations in July 1997, August 

1998, and December 1999, no mention was made of multiple 
lipomas on various areas of the veteran's body.

The veteran argues that he currently suffers from "lumps over 
his body" which are the result of his exposure to Agent 
Orange in the Republic of Vietnam.  However, on no occasion 
have the veteran's multiple lipomas, to the extent they 
exist, been in any way attributed to his active military 
service, or to exposure to herbicides (that is, Agent Orange) 
in Vietnam.  Moreover, the veteran's pathology does not 
represent a disease or disability for which service 
connection might presumptively be granted on the basis of 
herbicide exposure in the Republic of Vietnam.  At no time 
has the veteran been shown to suffer from a skin disorder 
such as chloracne, or any other acneiform disease consistent 
with chloracne, either in service, or within the first year 
following service discharge.  38 C.F.R. § 3.309 (1999).  
Indeed, as noted above, the first clinical indication of the 
potential presence of multiple lipomas was in 1989, 13 years 
following the veteran's discharge from service.  Absent 
objective evidence of some disease or disability for which 
service connection might be granted on a presumptive basis, 
the veteran is not entitled to the inservice presumption of 
exposure to an herbicide agent.  See McCartt v. West, 12 Vet. 
App. 164 (1999).  

The veteran argues that his exposure to Agent Orange was, in 
fact, the precipitating factor in the development of his 
multiple lipomas.  However, the veteran's opinion that his 
current lipomas are in some way "linked" to Agent Orange 
exposure in service does not constitute competent medical 
evidence, inasmuch as there is no evidence that he is trained 
in the field of medicine.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Absent a showing that the veteran's exposure to herbicides 
during service actually caused his post service multiple 
lipomas, the veteran's claim is not well grounded, and must 
therefore be denied.



ORDER

Service connection for multiple lipomas ("lumps over the 
body") is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals




 

